                        Case 3:18-mc-01025                 Document 1        Filed 11/19/18        Page 1 of 9

AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COi:I~T9NOV"1815:3()lJSDG·ORP
                                                                   for the
                                                             District of Oregon

             In the Matter of the Search of
                                                                                          '18 -MC-10 2 5
                                                                      )
         (Briefly describe the property to be searched                )
          or identify the person by name and address)
                                                                      )           Case No. -a.18-c,~z-"-
     The Cellular Telephone Assigned Call Number                      )
                                                                                                       ,,,
                                                                                                             ,,
                    (503) 515-7263                                    )
                                                                      )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for.the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A hereto,

located in the _ _ _ _ _ _ _ _ District of _ _ _ _ _O_r_e~go_n_ _ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B hereto.


          The'basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 0 evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 fif a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
              Code Section                                                     . Offense Description
        Title 26 USC § 7201 and Title             Willful Evasion of Payment of Income Taxes
        18 USC§ 1001                              False Statement

        · The application is based on these facts:
        See affidavit which is attached hereto and incorporated herein by this reference.


           ~ Continued on the attached sheet.
           ~ Delayed notice of __1§_ days (give exact ending date if more than 30 days: 12/30/2018 ) is requested
               under 18 U.S.C. § 3103a, the basis o{which is set forth on the attached sheet.

                                                                                   ~ -

                                                                     .            j"#~,
                                                                                          Jason Nix, SA, IRS-Cl
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:    UtfV~                 ice ~/8                                                        Judge's signature

City and state: Portland, Oregon                                                       . Acosta, U.nited States Magistrate Judge
                                                                                            Printed name and title
             Case 3:18-mc-01025         Document 1       Filed 11/19/18     Page 2 of 9




DISTRICT OF OREGON, ss:                AFFIDAVIT OF JASON NIX


                              Affidavit in Support of an Application
                           for a Search Warrant for Geolocation Data

        I, Jason Nix, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

        1.      I am a Special Agent with the Internal Revenue Service - Criminal Investigation

and have been since March 31, 2005. My current assignment is to the Vancouver, Washington

Post of Duty where I conduct investigations of alleged criminal violations of Title 26, Title 31,

and Title 18. My training and experience includes having studied criminal law, financial crimes,

and investigative techniques at the Federal Law Enforcement Training Center in Glynco,

Georgia and receiving updates in these areas by attend continuing education on a yearly basis. I

have participated in the execution of numerous search, seizure, and arrest warrants, witness

interviews, surveillances, undercover operations, and other investigative techniques. From my

experience, I lrnow that persons who are involved in criminal activities, such as financial crimes,

frequently structure their financial activities in order to hide income and assets by using nominee

names for businesses, financial accounts, and assets. These persons also frequently attempt to

evade Currency Transaction Reporting requirements despite their use of currency, money orders

. and cashier's checks for their expenses, debts, and purchases of assets. I lrnow that individuals

involved in a business or income producing activity will keep regular business and personal

financial records necessary to operate the business in hard-copy and on personal computers or

electronic storage devices at various private and secure locations for a long period of time. I have

also learned that these financial records are necessary to reconstruct and identify sources of

Affidavit of Jason Nix                                                                          Page 1
                                                                                      Revised October 2018
            Case 3:18-mc-01025          Document 1       Filed 11/19/18     Page 3 of 9




income, expenditures, asset accumulation, movement of funds, and financial life-style.

       2.      I submit this affidavit in support of an application for a search warrant under Rule

41 of the Federal Rules of Criminal Procedure and 18 U.S.C. § 2703(c)(l)(A) for information

about the cellular telephone assigned call number 503-515-7263 (hereinafter "Target Cell

Phone"), whose service provider is T-Mobile USA, Inc. (hereinafter "Provider"), a wireless

telephone service provider headquartered at 4 Sylvan Way, Parsippany, New Jersey 07054, as

described in Attachment A hereto. As explained below, I believe there is probable cause to

obtain the location information and other information as described in Attachment B hereto.

       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this inatter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review of records related to this investigation, -

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

       4.      Based on the facts set forth in this affidavit, there is probable cause to believe that

Bruce L Lamon (Lamon) has violated Title 26 U.S.C. § 7201 (Tax Evasion) and Title 18 U.S.C.

§ 1001 (False Statement). A grand jury indicted Lamon for these crimes on October 17, 2018

and he is the subject of an arrest warrant issued on November 07, 2018. There is also probable

cause to believe that the location information described in Attachment B will assist law

enforcement in arresting Lamon, who is a "person to be arrested" within the meaning of Federal

Rule of Criminal Procedure 41(c)(4).

                                  Statement of Probable Cause
Affidavit of Jason Nix                                                                          Page2
                                                                                      Revised October 2018
            Case 3:18-mc-01025       Document 1        Filed 11/19/18   Page 4 of 9




       5.     On October 18, 2018, I received a summons to deliver to Lamon informing him of

his requirement to appear on November 7, 2018, for initial appearance and arraignment before

the United States District Court. On October 22, 2018, I effected personal service on Lamon at

the Hillsboro residence of his ex-wife. On October 23 rd , two copies of the same summons were

mailed certified to the most recent addresses known for Lamon, 125 S 1st Avenue #3094,

Hillsboro, Oregon 97123, and his ex-wife's residence, which is 3460 SE Northwood Way, ·

Hillsboro, Oregon 97123.

       6.     On November 5, 2018, I provided the contact phone numbers for Lamon and

Patricia Hertz (Hertz), Lamon's ex-wife, to Pretrial Services Officer Emely Cubias (Cubias).

Cubias left a voicemail for Hertz but the phone number for Lamon did not allow her to leave a

message. Neither Hertz nor Lamon returned her calls.

       7.     On November 7, 2018, Lamon did not appear in United States District Court

pursuant to the summons. Magistrate Judge John V. Acosta then ordered an arrest warrant for

Lamon be issued.

       8.     SA Nix attempted to locate Lamon on November 8, 2018, to execute the arrest

warrant. IRS-CI Special Agent Miranda Cole (SA Cole) spoke with Hertz once, and SA Nix

spoke with Hertz twice.

       9.     During the first conversation with Hertz on November 8, 2018, she made the

following statements to SA Cole.

              a.      Hertz said she knew that we were looking for Lamon. She is in

       communication with Lamon but he refuses to tell her where he is to "protect her." Hertz

       also said that she communicates with Lamon via text message. Lamon hasn't talked to

       Hertz since he was served and Lamon told her he wants to work on his case.
Affidavit of Jason Nix                                                                      Page3
                                                                                  Revised October 2018
             Case 3:18-mc-01025          Document 1      Filed 11/19/18     Page 5 of 9




               b.         On November 7th Lamon told Hertz that he was going "off line" on

       November 8th . Hertz said that Lamon has a "burner phone." Hertz tried to call Lamon's

       phone at (503) 515-7263 but the call went straight to voicemail. Hertz again said she

       doesn't know where Lamon is.

               c.         When Hertz called (5 03) 515-7263 the contact name shown on ,her phone

       was "Lincoln." She said she calls Lamon Abraham Lincoln. Hertz also said that Lamon is

       a mountain man and has been all over the world. Hertz said Lamon could be camping in a

       national forest.

       10.     During the second conversation with Hertz on November 8, 2018, she made the

following statements to me.

               a.         Lamon told her he had not been properly served with the summons. She

       has not seen him since he got the papers from SA Nix, and Lamon is somewhere between

       Portland and Seaside. Lamon is a camper and she suggested we check all of the national

       parks or wherever there is internet.

               b.         Lamon told her that he could not tell her where he was because she would

       have to tell the authorities. Lamon told Hertz that he will not leave the state because it

       would add additional charges. Hertz does not know what vehicle he is driving and his

       bike is still in her garage.

               c.         Lamon has his laptop and is working on his case and is going to win that

       case.

       11.     During the third conversation with Hertz on November 8th , 2018, she made the

following statements to SA Nix

               a.         Lamon is the primary caregiver for his mother. He might contact her and
Affidavit of Jason Nix                                                                         Page 4
                                                                                     Revised October 2018
              Case 3:18-mc-01025        Document 1      Filed 11/19/18      Page 6 of 9




        she might be able to get him to tum himself in. Lamon's mother lives in The Springs in

        Salem. Lamon is over 55 and uses a lot of public transportation because it's almost free

        for him. He probably used public transportation to get to. Salem.

                b.     Lamon might try to commit suicide like he did 30 years ago because he

        doesn't have any connections. He only eats peanut butter and honey and doesn't have

        much in his life. He has a grandchild in Brooklyn and wanted to see the baby but now he

        can't because he can't leave the state.

        12.     After SA Nix was unable to locate Lamon, he ran Lamon's phone number, (503)

515-7263, in a background check database and found that the phone provider is T-Mobile USA,

Inc. The user was Bruce Lamon, and the user address·was 125 S 1st Avenue #3094, Hillsboro,

Oregon 97123. The phone line status as of the date of the report was active. The user address is

·the address for the United States Postal Office in Hillsboro, Oregon.

        13.     Based on Hertz's statements, Lamon could be located anywhere between Portland

and Seaside as well as in Salem which is a large geographic area that might not allow for a quick

response ~o Lamon's location. In many of the areas between Portland and Seaside, especially

national parks, there is minimal cell coverage which might require multiple attempts at locating

Lamon. A period of at least 45 days might be necessary to locate Lamon.

        14.     In my training and experience, I have learned that Provider is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate at least two

kinds of information about the locations of the cellular telephones to which they provide service:

(1) E-911 Phase II data, also known as GPS data or latitude-longitude data, and (2) cell-site data,

also known as "tower/face information" or cell tower/sector records. E-911 Phase II data
Affidavit of Jason Nix                                                                        Page 5
                                                                                    Revised October 2018
              Case 3:18-mc-01025         Document 1      Filed 11/19/18      Page 7 of 9




provides relatively precise location information about the cellular telephone itself, either via GPS

tracking technology built into the phone or by triangulating on the device's signal using data

from several of the provider's cell towers. Cell-site d;ita identifies the "cell towers" (i.e.,

antenna towers covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the "sector" (i.e., faces of the towers) to which the telephone

connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10

or more miles apart in rural areas. Furthermore, the tower closest to a wireless device does not

necessarily serve every call made to or from that device. Accordingly, cell-site data is typically

less precise that E-911 Phase II data.

       15.      Based on my training and experience, I know that Provider can collect E-911

Phase II data about the location of the Target Cell Phone, including by initiating a signal to

determine the location of the Target Cell Phone on Provider's network or with such other

reference points as may be reasonably available.

       16.      Based on my training and experience, I know that Provider can collect cell-site

and other location data about the Target Cell Phone, including the information requested in

Attachment B.

                                             Conclusion

        17.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Crimjnal Procedure 41 and 18 U.S.C. § 2703(c). I further

request that the Court authorize execution of the warrant at any time of day or night, owing to the

potential need to locate the Target Cell Phone outside of daytime hours.

     ' 18.      I further request that the Court direct Provider to disclose to the government any

information described in Attachment B that is within the possession, custody, or control of
Affidavit of Jason Nix                                                                            Page 6
                                                                                       Revised October 2018
              Case 3:18-mc-01025        Document 1      Filed 11/19/18      Page 8 of 9




 Provider. I also request that the Court direct Provider to furnish the government all information,

 facilities, and technical assistance necessary to accomplish the collection of the information

 described in Attachment B unobtrusively and with a minimum of interference with Provider's

 services, including by initiating a signal to determine the location of the Target Cell Phone on

 Provider's network or with such other reference points as may be reasonably available, and at

 such intervals and times directed by the government.

        19.     Prior to being submitted to the Court, this affidavit, the accompanying

 application, and the requested search warrant were all reviewed by Assistant United States

Attorney (AUSA) Seth D. Uram. I was informed that it is AUSA Seth D. Dram's opinion that

the affidavit and application are legally and factually sufficient to establish probable cause to

support the issuance of the requested warrant.

                                   Request for Delaying Notice

        20.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(±)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. This delay is

justified because there is reasonable cause to believe that providing immediate notification of the

warrant may have an adverse result, as defined in 18 U.S.C. § 2705. Based upon my

knowledge, training, and experience, it is my belief that providing immediate notice to subscriber

or user of the Target Cell Phone may result in flight from prosecution and a change in phone

· usage. See 18 U.S.C. § 3103a(b)(1 ). As further specified in Attachment B, which is

 incorporated into the warrant, the proposed search warrant does not authorize the seizure of any

tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that the warrant

 authorizes t_he seizure of any wire or electronic communication (as defined in 18 U.S.C. § 2510)
Affidavit of Jason Nix                                                                          Page 7
                                                                                      Revised October 2018
              Case 3:18-mc-01025        Document 1        Filed 11/19/18     Page 9 of 9




or any stored wire or electronic information, there is reasonable necessity for the seizure for the

reasons set forth above. See-18 U.S.C. § 3103a(b)(2).

                                        Request for Sealing

        21.     I further request that this Court issue an order sealing, until further order of the

Court, a_ll papers submitted in support of the requested search warrant, including the application,

this affidavit, the attachments, and the requested search warrant.· I believe that sealing these

documents is necessary because the information to be seized is relevant to an ongoing

investigation, and any disclosure of the information at this time may cause flight from

prosecution and a change of phone use. Premature disclosure of the contents of the application,

this affidavit, the attachments, and the requested search warrant may adversely affect the

integrity of the investigation.




Affidavit of Jason Nix                                                                            Page 8
                                                                                        Revised October 2018
